[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE  OBJECTION
The complaint seeks money damages from the defendant for back rent, taxes, use and occupancy and physical damage to the leased premises. The defendant has filed a counterclaim the third count of which alleges that the defendant performed dental services for the plaintiff with the expectation that the value thereof would be, deducted from any sums due the plaintiff under the lease.
The plaintiff has moved to strike the third count of the counterclaim for the reason that the subject matter thereof does not arise out of the transaction which forms the basis of the complaint. The defendant argues to the contrary pointing out that his claim is that the value of the dental services rendered were to be deducted from any sums payable under the lease. CT Page 5021
The motion to strike is granted. Evidence that the defendant performed dental services pursuant to an agreement that the value thereof would reduce sums due the plaintiff under the lease, would be admissible under a general denial by the defendant with respect to the plaintiff's allegations as to the amount due her from the defendant. To the extent that the defendant seeks affirmative relief in the form of money damages for dental services rendered such a claim would not arise out of the transaction which is the subject matter of the complaint and would thus be precluded by Connecticut Practice Book 116.
Bruce W. Thompson, Judge.